Citation Nr: 9907286	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-33 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a dental condition for 
the purposes of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1987 to August 
1988, and from January to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the VA Houston 
Regional Office (RO) which denied the veteran's claim of 
entitlement to VA outpatient dental treatment.  In February 
1999, the veteran testified before the undersigned member of 
the Board via videoconference.


FINDINGS OF FACT

1.  The veteran is presumed to have abandoned any initial 
claim for VA dental treatment.

2.  The veteran's subsequent claim for VA dental treatment, 
received in November 1995, was not timely.  

3.  There is no evidence that the veteran currently suffers 
from a dental condition due to in-service combat wounds or 
service trauma, or that he was a prisoner of war during 
service.

4.  The veteran has no adjudicated service-connected 
compensable dental disabilities and there is no evidence that 
he has a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA, nor is there any indication that he is a Chapter 31 
vocational rehabilitation trainee.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a dental condition for purposes of obtaining VA outpatient 
dental treatment is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical and dental records are 
completely negative for indications of dental trauma.  These 
records show that in May 1988, he sought treatment for pain 
in the back of the mouth on the right side, attributing such 
pain to his "wisdom tooth."  The veteran was referred to 
the dental clinic where it was determined that teeth numbers 
1 and 32 were impacted.  These teeth were extracted in June 
1988.

At December 1988 and August 1990 periodic physical 
examinations, the veteran denied severe tooth or gum trouble.  
Dental examination showed that teeth numbers 1, 7, and 32 
were missing.  

Service dental records from the veteran's second period of 
active service show that in May 1991, he reported that 
approximately three weeks prior, he had experienced pain in 
his lower tooth while eating.  He stated that the area 
currently felt sore when eating crunchy foods and felt 
sensitive to cold.  Examination showed dental caries in tooth 
number 18.

A computer printout from the Houston VA Medical Center (VAMC) 
shows that the veteran was seen in the dental clinic there on 
August 21, 1991.  Following this examination, a dental oral 
surgery appointment was scheduled for August 29, 1991, which 
the veteran apparently did not attend.  Seven subsequent oral 
surgery appointments were scheduled between September 9 and 
August 11, 1992, none of which the veteran apparently 
attended.

Chronologically, the next activity of record is the receipt 
of the veteran's claim for VA outpatient dental treatment in 
November 1995.  By January 1997 rating decision, the RO 
denied this claim on the basis that the veteran's service 
medical and dental records were negative for indications of 
dental trauma and because he had failed to submit a timely 
claim for dental treatment.

The veteran disagreed with the RO's decision.  In his 
December 1997 substantive appeal, the veteran explained that 
while serving in the Persian Gulf, he had cracked his tooth 
on a piece of debris in his food.  He stated that after his 
separation from service, he sought treatment from a dentist 
at the Houston VA Medical Center who performed X-rays of his 
teeth and advised him that he had a cracked tooth.  In 
addition, he indicated that the dentist advised him that he 
had "overcrowding" of the teeth, for which oral surgery was 
required.  The veteran stated that although the oral surgery 
was thereafter scheduled, he had to cancel the surgical 
appointment for "personal reasons."  When he attempted to 
reschedule the appointment, he indicated that he was told 
that he had to file a claim for dental benefits and remain 
patient.  The veteran stated that when he again inquired 
about dental benefits, he was advised that he had "abandoned 
his care" and was no longer eligible for dental benefits.  
He was told to submit a claim, which he did, apparently in 
November 1995.  

At his February 1999 videoconference hearing, the veteran 
testified that in April 1991, while participating in 
Operation Desert Storm, he sustained an injury to his left 
lower tooth when he bit down on something hard in his food, 
perhaps a rock.  The veteran stated that although he felt 
pain in his tooth, he did not seek immediate treatment as 
dentists were unavailable in the Persian Gulf.  Rather, he 
testified that he self-medicated with Tylenol.  The veteran 
stated that upon his return to Kelly Air Force Base 
approximately one month later, he immediately sought 
treatment from the base dentist.  He indicated that he 
explained to the military dentist that he had bitten 
something hard while eating "chow" and had had pain since 
that time.  The veteran stated that the military dentist 
advised him that he would have to see a private dentist for 
treatment of his condition.  The veteran explained that 
because he lacked the means to pay a private dentist, he did 
not immediately thereafter seek treatment; rather, he stated 
that he continued to self-medicate with Tylenol.  

The veteran further testified that sometime thereafter he was 
advised by an oral surgeon that a dental X-ray had shown a 
cracked tooth.  The veteran stated that he was further 
advised that extraction of his wisdom teeth on the left was 
first necessary before fixing the cracked tooth.  As such, an 
oral surgery appointment was scheduled at the Houston VAMC 
dental clinic to remove his wisdom teeth.  However, the 
veteran stated that because this dental appointment coincided 
with a job interview, he was forced to cancel the dental 
appointment.  He explained that his appointment was then 
rescheduled on two subsequent occasions; however, he was 
unable to attend either of those appointments.  The veteran 
stated that when he called to reschedule his appointment for 
a third time, he was advised that he had "abandoned his 
care" and that he would have to file a claim for treatment.  
The veteran stated that he then filed his current claim for 
benefits, which was denied.  At his hearing, the veteran also 
testified that approximately three months prior, he had the 
cracked tooth pulled by a private dentist.  However, he 
stated that he still had "crowding" due to his left wisdom 
teeth and that dental treatment was needed for that 
condition.  

The initial question before the Board in this case is whether 
the veteran has met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107(a).  The U.S. Court of Appeals for Veterans Claims 
(formerly U.S. Court of Veterans Appeals) (Court) has defined 
a well grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd. 87 F.3d 
1304 (Fed.Cir. 1996), the Court provided further guidance as 
to the requirements of a well-grounded claim of entitlement 
to VA outpatient dental treatment.  These requirements are 
discussed below.

Under applicable law and regulation, a veteran is entitled to 
VA outpatient dental treatment if he qualifies under one of 
the categories outlined in 38 U.S.C.A. § 1712(b) (West 1991) 
and 38 C.F.R. § 17.161 (1998).  

First, a veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  Compensable service-connected dental 
conditions include loss of teeth due to loss of substance of 
the body of the maxilla or mandible without loss of 
continuity.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 
(1998).  However, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease and Vincent's stomatitis are not considered disabling 
conditions under VA regulations, and may be considered 
service connected solely for the purpose of determining 
entitlement to VA outpatient dental treatment. 38 C.F.R. § 
4.149 (1998).  

Additionally, service connection will not be granted for the 
third molars (i.e. teeth numbers 1, 16, 17, and 32, also 
known as "wisdom teeth") at any time unless there is a 
definite record showing such teeth to have been diseased 
after a reasonable period of service.  The third molars shown 
as present at induction and missing at discharge will not be 
granted service connection unless there is an actual record 
of extraction for reasons other than malposition or 
impaction.  38 C.F.R. § 3.382(c).

In this case, the evidence does not show, nor has the veteran 
contended, that the dental condition for which he currently 
seeks treatment could be considered a compensable service-
connected dental condition.  Therefore, he has not presented 
a well-grounded claim for Class I eligibility.  See Woodson, 
8 Vet. App. at 354 (holding claim was not well grounded where 
claimant neither alleged or submitted evidence to show that 
his claimed dental condition warranted a compensable rating 
under the applicable Diagnostic Code).

Second, Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within 90 days after such discharge or 
release.  

ded.  See Woodson, 8 Vet. App. at 355 (holding 
a claim was not well grounded where claimant failed to 
establish that he applied for treatment for claimed condition 
within the applicable time period.  His contentions regarding 
a "prior" application for VA dental benefits are addressed 
below.

A third category of eligibility is known as Class II(a).  
Under this category, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service, including 
extractions.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 
15,566 (1997).  In essence, the significance of a finding 
that a noncompensable service-connected dental condition is 
due to dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to the 
limitations of one-time treatment and timely application 
after service.  See U.S.C.A. § 1712; 38 C.F.R. § 17.161.  In 
this case, there is no evidence that the veteran received any 
trauma to the face or mouth during service, and it is not 
contended otherwise.  Thus, the veteran has also failed to 
submit a well-grounded claim of entitlement to Class II(a) VA 
outpatient dental treatment.  See Woodson, 8 Vet. App. at 
355.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. 
§ 3.1(y), the term "former prisoner of war" means a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in line of duty by 
an enemy Government or its agents, or a hostile force, during 
a period of war.  In this case, the veteran's DD Form 214 
does not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Therefore, he does not 
meet the criteria for eligibility for either Class II(b) or 
(c) VA outpatient dental treatment.

A special regulatory category (Class IIR) allows for 
retroactive dental treatment when a veteran who had made 
prior application for and received dental treatment from VA 
for noncompensable dental conditions, but was denied 
replacement of missing teeth which were lost during any 
period of service prior to his last period of service, if 
application for such retroactive benefits is made within one 
year of April 5, 1983, and existing VA records reflect the 
prior denial of the claim. 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161(f).  In this case, the veteran's application was not 
received within one year of April 5, 1983.  As such, he does 
not meet the criteria for Class IIR retroactive dental 
treatment.

In addition, veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, there is no indication that he has a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA or that he is a 
Chapter 31 vocational rehabilitation trainee.  In light of 
the foregoing, and based on the evidence of record, the Board 
finds that the veteran claim of entitlement to VA outpatient 
dental treatment is not well grounded.

In reaching this decision, the Board has considered the 
veteran's statements to the effect that he was initially 
authorized dental treatment at the Houston VAMC following his 
separation from service, but was unable to take advantage of 
such care at that time due to various personal reasons.  He 
states that when he later inquired into rescheduling this 
treatment, he was advised to file another claim as he had 
"abandoned" his initial claim.  The veteran contends that 
because he was initially authorized for dental treatment 
following his separation from service, he should now be 
afforded such treatment based on the prior authorization.  
After careful consideration of the veteran's contentions, 
however, the Board finds that they do not provide a basis on 
which to grant his claim.

Under 38 C.F.R. § 17.164 (1998), any veteran eligible for 
dental treatment on a one-time completion basis only and who 
has not received such treatment within three years after 
filing the application shall be presumed to have abandoned 
the claim for dental treatment.  Here, the record contains a 
printout from the Houston VAMC showing that the veteran 
initially underwent VA dental examination on August 21, 1991.  
The veteran has testified that, on the basis of this 
examination, he was scheduled for oral surgery.  This 
printout shows that seven subsequent oral surgery 
appointments were scheduled, none of which the veteran 
apparently attended.  Chronologically, the next activity in 
the claims folder is the receipt of his current claim for VA 
dental treatment in November 1995.  

Thus, even assuming that the veteran did file an initial, 
timely, and meritorious application for VA dental benefits 
prior to August 21, 1991, because he was not treated within 
three years, under applicable regulations, the Board presumes 
that the initial claim was abandoned.  38 C.F.R. § 17.164.  
Because his next claim was not received until November 1995, 
it cannot be considered timely, as set forth above.  In view 
of the foregoing, the veteran's claim is not well grounded.

Since a well-grounded claim has not been submitted, VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  
However, the Board finds that VA has fulfilled its obligation 
under 38 C.F.R. § 5103(a) in that it has previously notified 
the veteran of the reasons for the denial of his claim and 
the type of evidence lacking.  Moreover, the veteran has 
identified no other specific medical evidence which, if 
obtained, would render his claim well grounded.  Beausoleil 
v. Brown, 8 Vet. App. 458 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  While the actual VA dental records from the 
Houston VAMC are not of record, given the contentions 
advanced by the veteran and the facts as set forth above, 
there is no indication that these records, if obtained, would 
render his claim well grounded.  Therefore, the Board 
concludes that the probative value of these additional 
records, if they are available, is not significant to the 
instant claim and that a remand to obtain them would be 
counterproductive and unnecessarily delay a final 
adjudication on these issues.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that a remand for records that are 
in possession of the government is warranted only when those 
records "could be determinative" of a claim).


ORDER

Service connection for dental trauma for the purpose of 
obtaining VA outpatient dental treatment is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


